DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 07/28/2022.  Claims 1, 7-9, 13-15, 19-20 have been amended. Therefore, Claims 1-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 112
1.	The Examiner respectfully withdraws the rejections under 35 USC 112 for claims 1, 9, and 15.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3, 4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2019/0286700 A1) in view of Gomes Pereira (US 2019/0347148 A1)

With respect to claims 1, 9, and 15, Jayaraman discloses 
a method, a system, and a computer program product (¶ 0002, 0189: discloses mechanisms for matching a current IT incident description to past descriptions using vector-based natural language processing.), comprising: 
a memory (¶ 0055);
a non-transitory storage medium having encoded therein executable code of one or more software programs (¶ 0055), wherein the one or more software programs when executed by at least one processing device, operative to implement the following steps:
obtaining a first pending customer support ticket under investigation (¶ 0153, 0170, 0175, 0206: discloses an input text string is received…a problem description of an incident. At step 1, text strings are obtained.); 
extracting, using at least one processing device, a topic of the first pending customer support ticket under investigation using a topic model based on natural language processing techniques (¶ 0170: discloses at step 2A words are extracted from the text strings. The words extracted may be all of the words in the text strings or some of these words.); 
converting, using at least one processing device, the first pending customer support ticket under investigation to a topic vector representation using the topic model (¶ 0172-0173: discloses producing a vector representation of an input word.), wherein the topic vector representation identifies the extracted topic and comprises a list of words describing the topic based on a collection of processed customer support tickets (¶ 0172-0173: discloses the vector representation encodes a contextual meaning of the word. Each word of the text string is individually provided and the corresponding outputs are vector representations of each word.), 
wherein the collection of processed customer support tickets comprises one or more of one or more previously processed customer support tickets and one or more additional pending customer support tickets (¶ 0179-0180, 0217: discloses the system identifies text string vectors only from incident reports that were resolved within the last 3 months, 6 months, or 12 months.) ; 
generating, using said at least one processing device, a fingerprint for the first pending customer support ticket under investigation that comprises the topic vector representation and one or more features related to the first pending customer support ticket under investigation (¶ 0173, 0207: discloses aggregating the word vectors into a text string vector.  Block 1302 may involve generating an input aggregate vector representation of the input text string by applying the encoder to words in the input text string.); 
applying the fingerprint for the first pending customer support ticket under investigation to a machine learning similarity model that compares the fingerprint for the first pending customer support ticket under investigation to fingerprints of processed customer support tickets from the collection of processed customer support tickets (¶ 0177, 0193, 0207: discloses the database 902 determines matching text string vectors according to specific criteria…comparing a new incident compared to incidents in the database. Block 1304 may involve comparing the aggregate vector representation to the pre-calculated vector representations), wherein the machine learning similarity model is trained using a supervised learning technique that evaluates at least a subset of the processed customer support tickets to determine a probability that the first pending customer support ticket under investigation is related to one or more processed customer support tickets from the collection of processed customer support tickets (¶ 0177-0178, 0211: discloses in this process cosine similarity between the input text string and each of the text strings in the database may be calculated.  Comparing the input aggregate vector representation to the pre-calculated vector representations may involve calculating respective cosine similarities between the aggregate vector representation and each of the pre-calculated vector representations.); 
identifying at least one processed customer support ticket from the collection of processed customer support tickets that is related to the first pending customer support ticket under investigation, based at least in part on a result of the comparison and a predefined similarity metric (¶ 0177-0178, 0217: discloses the comparison may identify one or more text string vectors that match.  This may be the k text string vectors with the highest similarity or any text string vector with a similarity that is greater than a pre-determined value. For each of the identified text string vectors the associated text string may be looked up and provided as an output text string.  Identifying the relevant subset of pre-calculated vector representations may involve identifying the relevant subset associated with incident reports that are not older than a pre-determined age.); 
generating one or more recommendations to address a customer support incident associated with the first pending customer support ticket under investigation using the at least one processed customer support ticket that is related to the first pending customer support ticket under investigation (¶ 0179-0180, 0187: discloses incident reports with similar problem descriptions as that of the input text string vector can be rapidly identified. An individual can review these incident reports to determine how similar problems as that in the problem description have been reported and addressed in the past.); and 
Jayaraman does not explicitly disclose the following limitations.
However, Gomes Pereira is within the same field of endeavor as the claimed invention and is related to a process that performs root cause and predictive analyses, and identifies root causes of experienced technical issues and predicted technical issues. Based on identifying the root causes of the experienced technical issues, or identifying predicted issues, the process provides suggested corrective actions or optimization actions. (abstract)
processing the first pending customer support ticket under investigation based at least in part on a processing of one or more of the at least one processed customer support ticket that is related to the first pending customer support ticket under investigation to address the customer support incident using the one or more recommendations (¶ 0017-0018, 0043: discloses the system collects and analyzes structured and unstructured information from ticketing systems. Information extracted about an experienced or on-going technical issue such as a specific problem is compared to a set of information about related and/or similar issues and instructions/actions that resolved, or may have resolved, those similar issues in the past.), 
wherein the one or more recommendations one or more of: (i) are based at least in part on a resolution of one or more of the previously processed customer support tickets that are related to the first pending customer support ticket under investigation (¶ 0025, 0043: discloses the structured data analysis accesses a collection of candidate solutions and ranks those solutions. The solutions can be correlated to the issues they are applied to.  It compares the current situation indicated by the collected data against the information from previous incidents, the documentation, and other collected information. It compares or ranks solutions and determines the best solution documented for the situation.), and (ii) comprise a recommendation to perform a root cause analysis for the first pending customer support ticket under investigation together with one or more of the additional pending customer support tickets that are related to the first pending customer support ticket under investigation. (¶ 0002, 0020, 0025, 0043: discloses the process provides suggested corrective actions to perform to which the experienced technical issues relate.  The corrective actions are selected to target and correctively address the identified root causes of the experienced technical issues.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Jayaraman, to include the steps for processing the first pending customer support ticket under investigation based at least in part on a processing of one or more of the at least one processed customer support ticket that is related to the first pending customer support ticket under investigation to address the customer support incident using the one or more recommendations, wherein the one or more recommendations one or more of: (i) are based at least in part on a resolution of one or more of the previously processed customer support tickets that are related to the first pending customer support ticket under investigation, and (ii) comprise a recommendation to perform a root cause analysis for the first pending customer support ticket under investigation together with one or more of the additional pending customer support tickets that are related to the first pending customer support ticket under investigation, as disclosed by Gomes Pereira to achieve the claimed invention.  As disclosed by Gomes Pereira, the motivation for the combination would have been to help define a strategy to optimize actions that fix the ticket issue and prevent the same or similar issues from later occurring within the environment. (¶ 0017)

With respect to claims 3, 10, 16, the combination of Jayaraman and Gomes Pereira discloses the method, system, and computer program product, 
wherein the topic model distinguishes different words used to describe related incidents. (¶ 0158: Jayaraman discloses the ANN model provides compact representations of words and text strings.)

With respect to claims 4, 11, 17, the combination of Jayaraman and Gomes Pereira discloses the method, system, and computer program product, 
wherein the topic model is trained over the collection of processed customer support tickets. (¶ 0158-0159: Jayaraman discloses text query matching related to incident records. The ANN may be trained with a large number of text strings to determine the contextual relationships between words appearing in these text strings.)

With respect to claims 6, 13, and 19, the combination of Jayaraman and Gomes Pereira discloses the method, system, and computer program product, 
wherein the first pending customer support ticket under investigation comprises an Information Technology ticket as part of a root cause analysis for one or more Information Technology issues under investigation. (¶ 0189: Jayaraman discloses users handling new incidents can quickly become aware that their incidents are not isolated perhaps due to a common root cause.)

With respect to claim 7, the combination of Jayaraman and Gomes Pereira discloses the method of claim 1, wherein the one or more extracted features related to the first pending customer support ticket under investigation comprise one or more of a timestamp (¶ 0150: Jayaraman discloses time at which the incident was created), a username of a user (¶ 0150: Jayaraman discloses Bob Smith), additional details of the user, a geo-location of the user, a user site, and a network employed by the user.

With respect to claims 8, 14, and 20, the combination of Jayaraman and Gomes Pereira discloses the method of claim 1,
wherein the identified related processed customer support tickets comprise one or more of previously processed customer support tickets and one or more of the additional pending customer support tickets that are processed at substantially the same time as the obtained customer support ticket. (¶ 0179-0180: Jayaraman discloses only incident reports that are not older than a predetermined age are provided. Incident reports with similar problem descriptions as that of the input text string can be rapidly identified.)

5.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2019/0286700 A1) in view of Gomes Pereira (US 2019/0347148 A1) in further view of Sanchez Charles (US 2018/0032874 A1).

With respect to claim 2, the combination of Jayaraman and Gomes Pereira discloses the method of claim 1, 
wherein the topic model (¶ 0148, 0158: Jayaraman discloses natural language processing of text queries with context)
However, the Sanchez Charles is in the same field of endeavor of the claimed invention which is related to automatic detection of topics and analyzing tickets that evolve over time. (Fig. 3, ¶  0001-0002)
 employs Latent Dirichlet Allocation techniques. (¶ 0032: discloses the vectorization module may be configured to receive a trouble ticket and may use vectorization algorithms such as Latent Dirichlet Allocation to generate a vectorized document.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the natural language processing techniques of Jayaraman and Gomes Pereira to employ Latent Dirichlet Allocation techniques as taught by Sanchez Charles reference because both methods were known equivalents for understanding the meanings of words within the art. The substitution would have resulted in the predictable result of discovering a topic from the text queries with context.

6.	Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (US 2019/0286700 A1) in view of Gomes Pereira (US 2019/0347148 A1) in further view of Andrassy (US 2020/0034689 A1).

With respect to claims 5, 12, and 18, the combination of Jayaraman and Gomes Pereira does not explicitly disclose the method of claim 1, 
However, Andrassy which is in the same field of endeavor as the claimed invention is related to using a ticket system for retrieving an optimal action or solution for a reported issue. (¶ 0048, 0054)
wherein the machine learning similarity model comprises at least two Siamese networks  (¶ 0049: discloses using a Siamese bi-directional LSTM neural network architecture) that determine whether at least two applied fingerprints of customer support tickets are related (¶ 0049: discloses the bidirectional LSTM networks can be used to provide representations for the different textual descriptions of the investigated ticket), based on the predefined similarity metric. (¶ 0049: discloses the representations provided by the bidirectional LSTM neural networks are supplied to a calculation unit which is configured to calculate similarities for the ticket using a predetermined similarity metric comprising a Manhattan similarity metric.)
As such, the Andrassy reference in at least ¶ 0048,0054 teaches it was known to use Siamese LSTM networks for multi-level and cross-level textual similarity learning and using a ticketing system to provide a real world application of semantic textual similarity learning and retrieving of similar tickets based on a deep learning architecture via generating char-word embeddings. According, the Jayaraman and Gomes Pereira, and Andrassy references teach the use of known machine learning techniques including Siamese neural networks were elements that were previously known in the art for providing related ticket recommendations.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the Siamese neural networks as taught by Andrassy for the techniques of Jayaraman and Gomes Pereira because both elements were known equivalents for identifying similarities between tickets within the incident management art.  The substitution would have resulted in the predictable result of recommending the best of similar tickets among tickets.

Response to Arguments

With Respect to Rejections Under 35 USC 103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629